Citation Nr: 0929325	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  06-39 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 



INTRODUCTION

The Veteran had active military service from May 1980 to May 
1984, and February 2003 to June 2003.  He also had periods of 
service in the Air National Guard or Air Force Reserves for a 
number of years, ending in August 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The veteran testified before the 
Board at a hearing held at the RO in May 2009. 

In a November 2006 statement, the Veteran appears to have 
raised the issue of service connection for diabetes.  This 
matter is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

The issue of service connection for hypertension is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's right knee disorder originated during a period 
of active service.


CONCLUSION OF LAW

Right knee disability was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 1137, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2009), 
VA has certain duties to notify and assist the veteran in his 
appeal.  Given the favorable actions taken hereinbelow, 
further discussion explaining how VA complied with those laws 
is unnecessary.  The Board notes that in a March 2006 
correspondence, the RO advised the veteran of the information 
and evidence necessary to substantiate the initial rating 
assigned and the effective date for the grant of service 
connection in the event his claim was successful.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence of arthritis during wartime service may be 
presumed if manifested to a compensable degree within one 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 3.1(d) 
(2008).  The term "active military, naval, or air service" 
includes active duty; any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty; and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in the line of duty or from an 
acute myocardial infarction, cardiac arrest, or 
cerebrovascular accident occurring during such training.  38 
U.S.C.A. § 101(2), (24) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.6(a) (2008).
 
A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The Veteran contends that his current right knee disorder 
resulted either from a tripping injury during a period of 
service in the Air National Guard or Reserves, or from 
prolonged standing during service.

The service treatment records for the Veteran's first period 
of active service are silent for any reference to right knee 
findings or complaints.  The records for his periods of 
service in the Air National Guard and/or Air Force Reserves 
are also silent for any such reference, including those 
records covering 2002.

The treatment records for his second period of active service 
do not contain the report of his entrance physical.  The 
records themselves, including VA treatment records generated 
when his service department referred him to the VA medical 
facility, show that in April 2003, he presented with 
complaints of a one-year history of nontraumatic right knee 
pain; X-ray studies that month revealed mild to moderate 
degenerative changes in the knee.  

Private medical records on file for December 2002 to May 2005 
show that in March 2003, the Veteran reported right knee pain 
beginning about 18 months previously, without a history of 
injury.  X-ray studies that month disclosed the presence of 
right knee arthritis.  The Veteran's diagnoses included right 
knee tendinitis, strain, and chondromalacia patella.

At his hearing, the Veteran testified that during a weekend 
drill in 2002 he tripped over a gopher hole and noticed knee 
pain on an intermittent basis since that time.

Although the Veteran contends that he injured his right knee 
during a drill in the Air National Guard or Reserves sometime 
in 2002, the service treatment records for that period are 
silent for any reference to right knee complaints or 
findings.  In fact, the Veteran's statements to his treating 
physicians in 2003 notwithstanding, there is no evidence on 
file prior to March 2003 of right knee disability.  The Board 
notes that the Veteran himself reported to his clinicians 
that there was no prior history of right knee injury.

The Veteran's entrance examination for his second period of 
active service beginning in February 2003 is not on file.  
The Board consequently must find that the Veteran is afforded 
the presumption that he was in sound condition when examined 
for that period of service.  See Jensen v. Brown, 19 F.3d 
1413, 1417 (Fed. Cir. 1994) (By conducting the induction 
examination, the Government is in the best position to have 
reliable medical evidence.  If it does not, the Government 
can not penalize the veteran).  Given the total absence of 
any evidence prior to the second period of active service 
suggesting the presence of right knee disability, and as 
there are no medical principles of which the Board is aware 
that are so universally recognized as to require recognition 
that the Veteran's arthritis and other right knee disorders 
must have existed prior to service, the Board finds that the 
presumption of soundness has not been rebutted.  The medical 
evidence of record shows that the Veteran has continued to 
receive treatment for right knee arthritis.

In short, the service treatment records for the Veteran's 
second period of active service show that right knee 
arthritis originated during that period of service, and has 
continued since his discharge.  Given that arthritis is a 
chronic disease, the Board finds that the Veteran's current 
right knee disorder originated in service.  Service 
connection for right knee disability therefore is warranted. 


ORDER

Service connection for right knee disability is granted.



REMAND

The Veteran contends that his hypertension originated during 
a period of active duty for training or inactive duty 
training.  The Board notes that as hypertension is a disease, 
service connection would only be warranted if the disorder 
originated during a period of active duty for training.  See 
38 C.F.R. § 3.6.

The service treatment records for the Veteran's first period 
of active service are silent for any reference to elevated 
blood pressure readings.  They show that in 1980 he was 
treated for benign vertigo, at which time his blood pressure 
was recorded as 110/74.  Those records also show complaints 
of episodic precordial chest pains.  

The service treatment records for his periods of service in 
the Air National Guard and/or Air Force Reserves (which 
include VA treatment records for 2003, as his service 
department apparently referred him to a VA facility for 
certain complaints) show that in August 1998, he was treated 
for dizziness after neglecting to drink sufficient fluids 
while working in a hot kitchen; his complaints were 
attributed to dehydration.  In November 2000, he was noted to 
have elevated blood pressure, and a March 2002 entry notes 
that following that time, he was started on medication for 
hypertension.  A May 2002 entry notes that the Veteran's 
hypertension was controlled with medication.  An April 2003 
entry (during the second period of active duty) notes that 
the Veteran's blood pressure had been elevated recently, and 
was accompanied by headache complaints.

In an April 2002 correspondence, a private physician 
explained that he had treated the Veteran for hypertension 
since August 2001, and that the disorder was controlled with 
medication.

Given the above, and particularly in light of the April 2003 
entry noting an elevation in his blood pressure readings, the 
Board finds that a VA examination is necessary in order to 
determine whether the Veteran's hypertension originated 
during or was aggravated by any period of active duty or 
active duty for training.

The record also shows that the RO has not made sufficient 
efforts to confirm the Veteran's dates of active duty for 
training in the Air National Guard and/or Air Force Reserves.  
In February 2005, the RO requested that his service 
department verify all dates of active duty for training and 
inactive duty training.  In March 2005, the service 
department responded by providing VA with a form to forward 
for the Veteran's completion; the referenced form was clearly 
designed for requesting service treatment records, although 
it did allow for the Veteran to identify his dates of 
service.  In March 2004 the Veteran completed the form, 
noting that he had service in the Air National Guard from May 
1984 to August 2003.  In April 2005, the service department 
responded by indicating that no further service treatment 
records were available for the Veteran.  The service 
department notably did not address the RO's request for 
verification of service.

In this case, particularly given the November 2000, March 
2002 and May 2002 service records referencing the presence of 
hypertension, the precise dates of the Veteran's periods of 
active duty for training are relevant.  Given that the 
service department has not provided an adequate response to 
the RO's February 2005 request to date, the Board will also 
remand the case for the RO to obtain verification of the 
Veteran's periods of non-active duty service.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the National 
Personnel Records Center or any other 
appropriate agency and request 
verification of the dates of active duty 
for training for the veteran's period of 
service in the U.S. Air National Guard 
and/or U.S. Air Force Reserves.

2.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
to determine the nature, extent and 
etiology of the veteran's hypertension.  
The RO should provide the examiner with a 
summary of any verified dates of active 
duty for training for the veteran.  All 
indicated studies should be conducted.  
With respect to the veteran's 
hypertension, the examiner should be 
requested to provide an opinion as to 
each of the following:

A.  Is it at least as likely as not 
that the hypertension is 
etiologically related to the period 
of active service from May 1980 to 
May 1984 or was manifest within one 
year of his discharge therefrom?

B.  Is it at least as likely as not 
that the hypertension is 
etiologically related to any 
verified period of active duty for 
training, including whether 
hypertension underwent chronic 
worsening therein?

C.  Is it at least as likely as not 
that the hypertension underwent 
chronic worsening during the period 
of active duty from February 2003 to 
June 2003?

The rationale for any opinions should be 
provided.  The veteran's claims file must 
be made available to the examiner for 
review. 

3.  The RO should then prepare a new 
rating decision and readjudicate the 
issue remaining on appeal.  If the 
benefit sought on appeal is not granted 
in full the RO must issue a supplemental 
statement of the case, and provide the 
appellant and his representative an 
opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


